In a negligence action, the outgoing attorneys for petitioner, who seeks a substitution of attorneys, appeal as limited by their brief from so much of an order of the Supreme Court, Queens County, entered March 1, 1974, as, directed them to turn over the file on payment of $76 in disbursements and decreed that they have a charging lien on the proceeds of any recovery in the action in an amount to be determined by the court at the termination of the case. Order modified, on the law, by deleting the last decretal paragraph providing for the charging lien and matter remitted to the Special Term for a hearing and determination by the court upon the issues of the reasonable value of the services rendered by appellants and, in the discretion of the court, payment thereof may be deferred. As so modified, order affirmed insofar as appealed from, with $20 costs and disbursements. No questions of fact have been considered. “ When a client discharges his attorney without cause, the attorney is entitled to have his compensation determined in a fixed dollar amount, presently payable or secured by a lien on the cause of action, based on the reasonable value of his services” (Shelbourne Garage v. Licht, 34 A D 2d 563, and cases cited therein). Latham, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.